DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Neil M. Barnes (72,308) on 02/07/2022.
The application has been amended as follows: 

Cancel claim 16.

Replace claim 14 with --A system for tracking a sporting implement during a sporting event, comprising:  at least one processor constructed and configured for network communication with at least two cameras configured to capture at least two sets of images of the sporting implement; and wherein the at least one processor is configured to receive the at least two sets of images of the sporting implement and approximate a trajectory of the sporting implement based on the at least two sets of images; and wherein the at least one processor is further configured to superimpose a representation of the trajectory of the sporting implement over at least one of the at least two sets of images.--
Allowable Subject Matter
Claims 1-6, 8-10, 12-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of
record does not teach the claimed subject matter of claims 1, 9 and 14; therefore, claims 1,

02/01/2022 and Terminal Disclaimer dated 02/01/2022).
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons
for Allowance.”
Conclusion  
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Distante et al. (US 2009/0074246 A1).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664